1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                      DISTRICT OF NEVADA
7                                                 ***
8    REYNALDO AGAVO,                                      Case No. 2:13-cv-01741-JCM-CWH
9                                       Petitioner,                      ORDER
             v.
10
     DWIGHT NEVEN, et al.,
11
                                      Respondents.
12

13           Respondents’ unopposed motion for enlargement of time (ECF No. 66) is GRANTED.

14   Respondents shall have to and including May 13, 2019, to answer the second amended petition in

15   this case.

16           DATED THIS 10th day of April 2019.
17

18                                                          JAMES C. MAHAN
                                                            UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28


                                                      1
